NUMBER 13-06-00484-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAVID ESAU,                                                                   Appellant,

                                            v.

WELDON T. ROBINSON A/K/A W. T. ROBINSON,                                       Appellee.


   On appeal from the 92nd District Court of Hidalgo County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Garza and Benavides
            Memorandum Opinion by Chief Justice Valdez

       Appellant, David Esau, appeals from the trial court’s order denying his plea to the

jurisdiction. In a single issue, appellant argues that the trial court lacked subject-matter

jurisdiction to hear Weldon Robinson’s (“Robinson”) claim for attorney’s fees and damages.

We affirm.
                                           I. BACKGROUND

        This case originated from a disputed lease agreement. In 1998, appellant leased

property from Robinson for the purpose of harvesting watermelons. After a year of

harvesting, a dispute over the terms of payment arose. As a result of the dispute,

Robinson opted to cancel the lease agreement and demanded that appellant vacate his

property by September 15, 1999. In response, on September 10, 1999, appellant filed an

affidavit claiming a mechanic’s lien on the property in the amount of $35,000.1

        The record shows that Robinson was not made aware of the mechanic’s lien until

he attempted to sell the property in November 2001. After negotiations attempting to get

appellant to release the lien proved unsuccessful, Robinson filed the underlying suit for a

declaratory judgment seeking to remove the cloud of title to his property. Trial in this

matter was eventually set for October 14, 2004.

        On the morning of trial, appellant advised the trial court that he intended to release

the lien that encumbered appellant’s property, and, therefore, argued that any further

litigation in the matter was unnecessary. Robinson, however, informed the trial court that

his claim for damages and attorney’s fees was still pending. Rather than to proceed to

trial, the trial court ordered each party to brief the issue as to whether Robinson was

entitled to a hearing on the issues of damages and attorney’s fees. Both parties submitted

their respective briefs on November 12, 2004; appellant’s brief, however, included a plea

to the jurisdiction.

        A hearing on appellant’s plea to the jurisdiction was held on October 11, 2005. At


        1
         According to appellant, the $35,000 am ount represents the value of irrigation equipm ent located
on Robinson’s property, as well as the labor associated with the cultivation of the land.

                                                    2
the hearing, appellant argued that Robinson’s petition for declaratory judgment was

rendered moot because he had voluntarily removed the lien from Robinson’s property.

Robinson, however, argued that the trial court still had before it “live pleadings” in the form

of his request for attorney’s fees and damages. The trial court agreed with Robinson and

denied appellant’s plea to the jurisdiction.

       After a bench trial, the trial court awarded Robinson $15,000 in damages and

$26,794.64 in attorney’s fees.2 This appeal ensued.

                                    II. PLEA TO THE JURISDICTION

       By a single issue, appellant asserts that the trial court erred in denying his plea to

the jurisdiction. Specifically, appellant contends that the trial court was without subject-

matter jurisdiction to hear Robinson’s claims for attorney’s fees and damages because he

had voluntarily removed the lien that encumbered Robinson’s property, thereby, rendering

the declaratory judgment request that formed the basis of Robinson’s claim moot. We

disagree.

       Like standing, mootness is a component of subject-matter jurisdiction. See Black

v. Jackson, 82 S.W.3d 44, 51-52 (Tex. App.–Tyler 2002, no pet.). The mootness doctrine

limits courts to deciding cases in which an actual controversy exists. Camarena v. Tex.

Employment Comm’n, 754 S.W.2d 149, 151 (Tex. 1988). A case becomes moot if a

controversy ceases to exist or the parties lack a legally cognizable interest in the outcome.

In re Kellogg Brown & Root, 166 S.W.3d 732, 737 (Tex. 2005).




       2
           Appellant does not take issue with the am ounts awarded by the trial court.

                                                     3
                                           A. Attorney’s Fees

       In his petition for declaratory judgment, Robinson sought relief under chapter 53 of

the Texas Property Code, see TEX . PROP. CODE ANN . § 53.156 (Vernon 2007) (mandating

specific procedures for perfecting a lien), and section 12.002 of the Texas Civil Practice

and Remedies Code. See TEX . CIV. PRAC . & REM . CODE ANN . § 12.002(a) (Vernon 2002)

(fraudulent lien statute). Section 53.156 of the property code provides that in a proceeding

to foreclose on a mechanic’s lien or declare such a lien invalid, the court may award costs

and reasonable attorney’s fees that are equitable and just. TEX . PROP. CODE ANN . §

53.156. It is well settled that a dispute over attorney’s fees is a live controversy. See

McElroy v. City of Temple, 208 S.W.3d 471, 474 (Tex. App.–Austin 2006, pet. denied)

(citing Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005)). Appellant’s release

of lien did not affect Robinson’s claim for attorney’s fees, and the trial court did not lack

jurisdiction to determine the Chapter 53 attorney’s fees claim. See Camarena, 754 S.W.2d

at 152; Hallman, 159 S.W.3d at 642; cf. Buffin v. Buckner, No. 05-04-01353-CV, 2005 Tex.

App. LEXIS 8390 at *16 (Tex. App–Dallas Oct. 12, 2005, no pet.) (mem. op) (holding a

declaratory judgment seeking to remove a materialmen’s lien was rendered moot where

petition failed to request either attorney’s fees or costs of litigation).

                                               B. Damages

       Robinson further asserted that appellant’s lien was fraudulently filed in violation of

section 12.002 of the Texas Civil Practice and Remedies Code.3 See TEX . CIV. PRAC . &


       3
           In relevant part, section 12.002 states:

       A person m ay not m ake, present, or use a docum ent or other record with:



                                                      4
REM . CODE ANN . § 12.002(a). One who violates the fraudulent lien or claim provisions may

become liable to an injured person to the greater of $10,000 or the actual damages caused

by such violation in addition to incurring liability for court costs, reasonable attorney’s fees,

and even exemplary damages as determined by the court. Id. § 12.002(b). In the case

of a fraudulent lien against real property, a person who owns an interest in the property is

allowed to enjoin such violations or to recover damages. Id. § 12.003(a)(8). Clearly,

Robinson was statutorily allowed to seek damages with regard to the lien filed against his

property. Further, the mere filing of a release of lien would not fully dispose of the issue

as to whether the lien was initially fraudulently filed with intent to cause either physical or

financial harm. See id. § 12.002(a). We refuse to hold that appellant’s release of lien

effectively precluded the court’s ability to hear Robinson’s claim for damages.

         We conclude that the trial court had jurisdiction to consider Robinson’s chapter 53

claim of attorney’s fees and his section 12 claim of damages. Appellant’s sole issue on

appeal is overruled.


                   (1) knowledge that the docum ent or other record is a fraudulent court record or a
                   fraudulent lien or claim against real or personal property or an interest in real or
                   personal property;

                   (2) intent that the docum ent or other record be given the sam e legal effect as a court
                   record or docum ent of a court created by or established under the constitution or
                   laws of this state or the United States or another entity listed in Section 37.01, Penal
                   Code, evidencing a valid lien or claim against real or personal property or interest in
                   real or personal property; and

                   (3) intent to cause another person to suffer:

                            (A) physical injury;

                            (B) financial injury; or

                            (C) m ental anguish or em otional distress.

T EX . C IV . P RAC . & R EM . C OD E A N N . § 12.002(a) (Vernon 2002).

                                                             5
                                     III. CONCLUSION

       We affirm the trial court’s judgment.


                                                       _______________________
                                                       ROGELIO VALDEZ,
                                                       Chief Justice

Memorandum Opinion delivered and
filed this the 12th day of June, 2008.




                                               6